Case 2:19-cv-06182-DSF-PLA Document 32 Filed 01/27/20 Page 1 of 2 Page ID #:894



1    Benjamin Allan Herbert (SBN 277356)
     benjamin.herbert@kirkland.com
2    William L. Smith (SBN 324235)
3    william.smith@kirkland.com
     KIRKLAND & ELLIS LLP
4    555 South Flower Street
     Los Angeles, CA 90071
5    Telephone: (213) 680-8400
6    Facsimile: (213) 380-8500

7
     Attorneys for Ktown for All
8
9                   UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
10
     JANET GARCIA, GLADYS                  ) CASE NO. 2:19-cv-06182-DSF-PLA
11   ZEPEDA, MIRIAM ZAMORA, ALI            )
     EL-BEY, PETER DIOCSON JR,             )
12   MARQUIS ASHLEY, JAMES                 ) NOTICE OF ENTRY OF
     HAUGABROOK, individuals,              ) APPEARANCE
13   KTOWN FOR ALL, an                     )
     unincorporated association;           )
14   ASSOCIATION FOR                       )
     RESPONSIBLE AND EQUITABLE             )
15   PUBLIC SPENDING, an                   )
     unincorporated association,           )
16                                         )
                 Plaintiffs,               )
17                                         )
           v.                              )
18                                         )
     CITY OF LOS ANGELES, a                )
19   municipal entity; DOES 1-7,           )
                                           )
20               Defendants.               )
21
22
23
24
25
26
27
28


                        NOTICE OF ENTRY OF APPEARANCE
Case 2:19-cv-06182-DSF-PLA Document 32 Filed 01/27/20 Page 2 of 2 Page ID #:895



1          TO COURT AND ALL COUNSEL OF RECORD:
2          PLEASE TAKE NOTICE that, Benjamin Allan Herbert of Kirkland & Ellis
3    LLP files this notice of appearance in the above-captioned matter on behalf of
4    Plaintiffs Ali El-Bey, Peter Diocson Jr., Marquis Ashley, Association for Responsible
5    and Equitable Public Spending, and Janet Garcia.
6
7
8
9                                               Respectfully Submitted,
10         Dated: January 27, 2020
                                                KIRKLAND & ELLIS LLP
11
12
                                                By: /s/Benjamin A. Herbert
13                                                  Benjamin Allan Herbert
14                                                  William L. Smith

15                                                  Attorneys for Ktown for All
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       1
                         NOTICE OF ENTRY OF APPEARANCE
